Citation Nr: 0415975	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-07 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  As indicated below, further development in 
this matter is warranted.  

The veteran asserts that he is entitled to service connection 
for PTSD as a result of his service in Vietnam.  The record 
reflects that the veteran served in Vietnam from May 2, 1968, 
to May 1, 1969.  He was assigned to Company B, 121st Signal 
Battalion, 1st Infantry Division.  The veteran asserts that 
his headquarters was located at a small base camp outside of 
Saigon in an area called Dion.  His military occupational 
specialty was a radio relay operator.  His campaigns include 
the Vietnam TET Counter Offensive and Counteroffensive 
Campaigns Phases IV and V in June 1969.  

As to his stressors, the veteran maintains that the majority 
of his assignment was to support the radio communication for 
the 1st infantry division and that he was in the field 
supporting his unit.  He reports that the 1st Infantry was 
frequently attacked by mortar fire.  Specifically, the 
veteran states that in March or April 1969, he was out in the 
field with other company members relaying communications for 
the 1st infantry when they were hit in a rocket/mortar 
attack.  The veteran indicated that the other two people were 
injured, but he could not recall their names.  (See April 
2001 Statement in Support of Claim).  

In June 2001, the RO submitted a request to the United States 
Armed Services Center for Research of Unit Records (USASCRUR 
or Center) for verification of the veteran's stressors.  The 
Director of the Center responded in June 2001 that the 
stressor information was insufficient.  Although the veteran 
has not provided specific stressor information (names, dates, 
and locations), he claims, generally, that his unit was 
frequently the subject of enemy attack.  In that connection, 
the Board notes that the veteran's unit records would provide 
information regarding the veteran's assertions as to his 
exposure to enemy attacks.  However, these records have not 
been requested.  Corroboration may be established by service 
records or other evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 394-95 (1996).  In Pentecost v. Principi, 16 Vet. App. 
124 (2002), the United States Court of Appeals for Veterans 
Claims (Court) held that a veteran need not corroborate his 
actual physical proximity to (or firsthand experience with), 
and personal participation in, rocket attacks while stationed 
in Vietnam.  See also Suozzi v. Brown, 10 Vet. App. 307 
(1997) (holding that "corroboration of every detail [of a 
claimed stressor] including the appellant's personal 
participation" is not required; rather an appellant only 
needs to offer independent evidence of a stressful event that 
is sufficient to imply his or her personal exposure.)  
Therefore, the RO should obtain any unit histories, lessons 
learned, or action reports of Company B, 121st Signal 
Battalion, 1st Infantry Division.

Moreover, the record includes a statement from the Pensacola 
Vet Center dated in November 2000 which shows that the 
veteran was diagnosed as having PTSD.  However, a VA 
examination and opinion are warranted to determine the nature 
and etiology of the veteran's PTSD.  

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  In particular, the 
RO should ensure that the veteran has 
received notice that he is to provide any 
evidence in his possession that pertains 
to the claims for service connection for 
PTSD.  Duplicate copies of evidence 
currently in the file need not be 
submitted.  

2.  The RO should contact the appropriate 
authorities and request the unit 
history/report, or lessons learned 
reports, or after action reports of the 
COB 121st Sig Bn 1st Inf Div from May 2, 
1968, to May 1, 1969.  

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination to 
ascertain the presence or absence of 
PTSD, and, if present, its relationship 
to service.  It is imperative that the 
claims folder, containing all evidence 
relevant to the case (including a copy of 
this REMAND), be provided to the VA 
examiner who is designated to examine the 
veteran, so that the examiner can review 
the veteran's pertinent medical history 
and circumstances.  All indicated studies 
should be performed, and the examination 
should be conducted in accordance with 
the provisions of DSM-IV.  The examiner 
must specifically confirm or rule out a 
diagnosis of PTSD whether alone or co-
existing with any other psychiatric 
disorder.  If PTSD is found, it is 
requested that the examiner identify and 
explain the elements of the diagnosis, 
including the stressors accountable for 
the disorder.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

4.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been 
undertaken.  If any development is 
incomplete, undertake appropriate 
corrective action.  Stegall v. West, 11 
Vet. App. 268 (1998).  

5.  After completion of the development 
call for above, and after undertaking any 
additional development deemed warranted 
by the record, the RO should readjudicate 
the veteran's claim for service 
connection for PTSD.    

6.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



